Case: 11-30098     Document: 00511569202         Page: 1     Date Filed: 08/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 11, 2011
                                     No. 11-30098
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DAVID JACOBSON,

                                                  Plaintiff-Appellant

v.

JAMES M. LEBLANC, SECRETARY, DEPARTMENT OF PUBLIC SAFETY
AND CORRECTIONS; LOUISIANA DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONS, Municipal Entity; HOWARD PRINCE; ROBERT
HENDERSON; LATERDA DRUMMON,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:10-CV-251


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        David Jacobson, Louisiana prisoner # 558909, moves this court to proceed
in forma pauperis (IFP) in this appeal from the district court’s dismissal of his
42 U.S.C. § 1983 complaint as frivolous. The district court denied his request to
proceed IFP on appeal certifying that the appeal was not taken in good faith.
Jacobson’s IFP motion in this court is a challenge to the district court’s

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30098   Document: 00511569202      Page: 2   Date Filed: 08/11/2011

                                  No. 11-30098

certification that his appeal is not taken in good faith. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1992).
      The dismissal of an IFP complaint as frivolous under 28 U.S.C.
§ 1915(e)(2)(B)(i) is reviewed for an abuse of discretion. Geiger v. Jowers, 404
F.3d 371, 373 (5th Cir. 2005). Because Jacobson has not shown that he will
present any nonfrivolous issue on appeal, his motion for leave to proceed IFP is
denied and this appeal is dismissed as frivolous. See Baugh, 117 F.3d at 202
n.24; Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.
      The district court’s dismissal of Jacobson’s § 1983 complaint for failure to
state a claim and our dismissal of this appeal as frivolous both count as strikes
for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
387-88 (5th Cir. 1996). Jacobson is cautioned that if he accumulates three
strikes under § 1915(g), he will not be able to proceed IFP in any civil action or
appeal filed while he is incarcerated or detained in any facility unless he is
under imminent danger of serious physical injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        2